 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 YAROSLAV SURIS,
                                                     MEMORANDUM AND ORDER
                       Plaintiff,
                                                     Case No. 1:20-cv-04229-FB-LB
        -against-

 CENTRAL YESHIVA TOMCHEI
 TMIMIM LUBAVITZ OF THE
 UNITED STATES OF AMERICA,

                        Defendant.
 ------------------------------------------------x
 Appearances:
 For the Plaintiff:
 MITCHELL SEGAL
 Law Office of Mitchell S. Segal P.C.
 1129 Northern Boulevard, Suite 404
 Manhasset, NY 11030

BLOCK, Senior District Judge:

       On September 10, 2020, Yaroslav Suris brought this action pursuant to the

Americans with Disabilities Act, the New York State Human Rights Law, and the

New York City Human Rights Law. Suris alleges that a website operated by Central

Yeshiva Tomchei Tmimim Lubavits of the United States of America (“Central

Yeshiva”) discriminates against him because “deaf and hard of hearing individuals

cannot understand the audio portion of videos on the Website and cannot get more

information about the CENTRAL YESHIVA that non-deaf and hard-of-hearing

individuals can.” See ECF No. 1 at 2.

                                                1
      On January 14, 2021, Magistrate Judge Bloom recommended that the case be

dismissed for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).

                                         I.

      After commencing this action, Suris filed proof of service on October 10,

2020, indicating that the summons and a copy of the complaint were served on

Central Yeshiva on September 22, 2020. See ECF No. 5. As a result, defendant’s

answer to plaintiff's complaint was due on October 13, 2020. Defendant failed to

answer or otherwise respond to plaintiff’s complaint. On October 29, 2020,

Magistrate Judge Bloom ordered plaintiff to “take appropriate action against

defendant by November 19, 2020, or [the Court] shall recommend that this case

should be dismissed.” Plaintiff neither moved for entry of default nor took any

other action to prosecute this matter, prompting Magistrate Judge Bloom’s sua

sponte report and recommendation recommending dismissal.

                                         II.

      A district court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C). Any portion of such a report and recommendation to which a timely

objection has been made is reviewed de novo. 28 U.S.C. § 636(b)(1); Fed. R. Civ.

P. 72(b)(3). “When a party makes only conclusory, or general objections, or simply

reiterates the original arguments,” however, “the Court will review the report


                                          2
strictly for clear error.” Frankel v. City of New York, 2009 WL 465645, at *2

(E.D.N.Y. Feb. 25, 2009) (collecting cases); Nadolecki v. New York State Dep't of

Taxation & Fin., 2011 WL 2437481 at *1 (E.D.N.Y. June 15, 2011).

      Counsel for Suris filed a timely objection on January 28, 2021. Without

citation to case law, he argues that the total delay attributable to a “filing error” in

his office “was fifty six (56) days” and that this Court should overrule the

Magistrate Judge on that basis. ECF No. 7 at 2.

      A Court considering dismissal for failure to prosecute must consider five

factors, specifically whether:

      (1) the plaintiff's failure to prosecute caused a delay of significant
      duration; (2) plaintiff was given notice that further delay would result
      in dismissal; (3) defendant was likely to be prejudiced by further
      delay; (4) the need to alleviate court calendar congestion was carefully
      balanced against plaintiff's right to an opportunity for a day in court;
      and (5) the trial court adequately assessed the efficacy of lesser
      sanctions.

U.S. ex rel. Drake v. Norden Sys., Inc., 375 F.3d 248, 254 (2d Cir. 2004); see also

Mayanduenas v. Bigelow, No. 20-1480-PR, 2021 WL 972965, at *2 (2d Cir. Mar.

16, 2021). “No one factor is dispositive” and courts must review “the dismissal in

light of the record as a whole.” Drake, 375 F.3d at 254.

      As to the first factor, the delay was attributable to the plaintiff and lasted for

fifty-six days. Typically, delays of multiple months or years produce dismissal.

While there is no fixed time after which a delay becomes “unreasonable,” courts


                                            3
have held that delays of multiple months are unreasonable. Fifty-five days is on the

low end of the spectrum, but the Court believes this factor weighs lightly in favor

of dismissal.

      As to the second factor, plaintiff was clearly given notice that further delay

would result in dismissal. The ECF entry in this case on October 29, 2020, states

“plaintiff shall take appropriate action against defendant by November 19, 2020, or

I shall recommend that this action should be dismissed.” This factor weighs

strongly in favor of dismissal.

      With respect to factor three, the defendant has failed to answer the

complaint, minimizing any potential prejudice. The Court finds this factor to be

neutral.

      As to factor four, Magistrate Judge Bloom noted that courts must “diligently

manage their dockets and ‘cannot indefinitely wait’ for a plaintiff to again focus on

prosecuting a case.” ECF No. 6 at 3 (citing O'Rourke v. Nirvana, No.

19CIV4711PAEGWG, 2020 WL 1198326, at *2 (S.D.N.Y. Mar. 12, 2020)).

Plaintiff has been afforded his day in court but has failed to diligently prosecute the

case. This factor weights in favor of dismissal.

      Factor five focuses on whether lesser sanctions are appropriate. Magistrate

Judge Bloom noted that “[w]hen a plaintiff fails to respond once threatened with

dismissal, it is unlikely that a lesser sanction will result in reengagement in a


                                           4
matter. See Ruzsa v. Rubenstein & Sendy Attys. at Law, 520 F.3d 176, 177 (2d Cir.

2008).” ECF No. 6 at 3. This Court agrees. Factor five weights lightly in favor of

dismissal.

                                 CONCLUSION

      The Court agrees with Magistrate Judge Bloom’s recommendation that the

case be dismissed pursuant to Federal Rule of Civil Procedure 41(b). For the

foregoing reasons, the plaintiff’s objections are OVERRULED, and this case is

DISMISSED for failure to prosecute.

SO ORDERED.

                                             _/S/ Frederic Block________
                                             FREDERIC BLOCK
                                             Senior United States District Judge

   Brooklyn, New York
   June 3, 2021




                                         5
